Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continue Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn in pursuant to 37 CFR 1.114. Applicant submission filed on 02/16/2021 has been entered.
Response to Arguments
Applicant’s arguments filed on 02/04/2021 with respect to claims 1 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited references of Kusters, JR, et al. (US 2019/0161152 A1) and Hanson et al. (US 2012/0290164 A1) as set forth in the body of the rejection below.
Claim Objections
Claim 17 is objected to because of the following informalities as it’s not clear what the steps are in the claim because it says “the trajectory map” was not mentioned before. Is Applicant talking about map of “the resulting trajectory”? This is potentially confusing because Claim 14 has “A desired trajectory” (of the vessel), “a trajectory 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, in Claim 1, the claimed “track a trajectory”. The specification has no support for "tracking trajectory of the dangerous condition", but has support for finding a boundary for the dangerous condition. Applicant’s specification (See at least paragraph 26 and 27 of Applicant’s specification). Therefore, claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ). Appropriate correction is required.
In particular, in Claim 14, the claimed “to track a trajectory variation”. The specification has no support for "tracking trajectory of the dangerous condition/variation", but has support for finding a boundary for the dangerous condition. Applicant’s specification (See at least paragraph 26 and 27 of Applicant’s specification). Therefore, claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ). Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Przybylko et al. (US 2014/0111332 A1) in view of Kusters, JR, et al. (US 2019/0161152 A1) in view of Hanson et al. (US 2012/0290164 A1).
Regarding claim 1, Przybylko teaches a vessel comprising: a body that floats in water (see Przybylko figure 12 and paragraph “0195” “With reference now to FIG. 12, an illustration of autonomous vehicles generating information used to identify an event such as a rip current is depicted in accordance with an illustrative embodiment. In this depicted example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may drift in water 1206 along shore 1208 of beach 1210”), 
Przybylko teaches receive sensor data from the one or more sensors while the vessel is moving along the path (see Przybylko paragraph “0196” “In this illustrative example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may measure water flow. The water flow may be measured by a sensor or may be measured through drifting of autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204”),
Przybylko teaches one or more sensors provided on the body (see Przybylko paragraph “0046” “Sensor 122 and sensor 123 may be part of a sensor system. Further, the sensor system may generate information about individuals 117, individuals 118, and the environment around individuals 117 and individuals 118 in these illustrative examples. Other sensors may be located on satellite 110, unmanned aerial vehicle 112, unmanned aerial vehicle 114, unmanned ground vehicle 115, and unmanned water vehicle 116. These sensors also may generate information about individuals 117 on beach 106 and individuals 118 in water 108”), 
Przybylko teaches determine, based on the sensor data, when a dangerous condition is present in the water (see Przybylko paragraphs “0134” and “0195-0197” “autonomous water vehicle 1202 measures current 1212, which has a speed of about 3 meters/second (m/s). Autonomous water vehicle 1204 measures current 1214, which has a speed of about 8 m/s. With the measurement of a current flow of 8 m/s in current 1214, this speed indicates the presence of a rip current in this particular example. This information may be used to generate an event. The event may result in a mission that provides a warning to individuals on beach 1210. In particular, the warning may be that no swimming is allowed in water 1206”),
Przybylko teaches output a warning when the dangerous condition is present in the water (see Przybylko paragraphs “0134” and “0195-0197” “autonomous water vehicle 1202 measures current 1212, which has a speed of about 3 meters/second (m/s). Autonomous water vehicle 1204 measures current 1214, which has a speed of about 8 m/s. With the measurement of a current flow of 8 m/s in current 1214, this speed indicates the presence of a rip current in this particular example. This information may be used to generate an event. The event may result in a mission that provides a warning to individuals on beach 1210. In particular, the warning may be that no swimming is allowed in water 1206”), but Przybylko does not explicitly teach the body including a board and adjust a heading and a speed of the vessel to track a trajectory and to at least one boundary of the dangerous condition, and measure, in multiple passes across the dangerous condition, to track a variation in the dangerous condition.
However Kusters teaches the body including a board (see Kusters abstract and paragraph “0038” regarding the ship 200 (i.e. board)),
Kusters teaches adjust a heading and a speed of the vessel to track a trajectory and to at least one boundary of the dangerous condition, and measure, in multiple passes across the dangerous condition, to track a variation in the dangerous condition (see Kusters figures 1-2  abstract and paragraphs “0019-0022” and “0104-0105” regarding directing the ship through the waves (i.e. rip current) using a radar to facilitate the quick determination of how safely the ship will perform and also filtering each sector (i.e. boundary) to find the best way to move the ship safely and also as the ship is moving through multiple directions for wave motion forecasting “the filtering of first moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a first plurality of sectors in the first portion of the body water to identify portions of the first plurality of sectors that contain waves relevant to forecasting ship motion. Likewise, the filtering of second moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a second plurality of sectors in the second portion of the body water to identify portions of the second plurality of sectors that contain waves relevant to forecasting ship motion.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko to overcome these challenges there is a need for sensing waves in the proximity of the ships and the generation of the resultant ship motion forecasts, then using these motion forecasts to provide detailed timing information for the user to make operational decisions (Kusters paragraphs “0019-0022” and “0104-0105”).
The combination of Przybylko and Kusters does not explicitly teach a controller configured to: selectively activate the thrusters to cause the vessel to move along a path through the water. 
However Hanson teaches a controller configured to (see Hanson abstract and paragraph “0007”): selectively activate the thrusters to cause the vessel to move along a path through the water (see Hanson abstract and paragraphs “0012”, “0017” and “0048-0050” regarding keeping the vessel safe by moving the thrusters in the direction needed “Trim plates may be affixed externally to the vehicle body and may articulate independently and bidirectionally. Forward canards may be affixed externally to the vehicle body and may articulate independently in two directions to achieve maximum roll of the unmanned vehicle. Control position sensors may monitor the position of the rudder, the trim plates, and the forward canards to support physical maneuvering of the unmanned vehicle on land, in the air, on the surface of the water, and below the surface of the water”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of the modified Przybylko as it has autonomous control systems and a variety of energy sources to enable extended periods of operation, and associated methods. In addition to move the vessel in any direction needed (Hanson paragraphs “0012”, “0017” and “0048-0050”).

Regarding claim 2, Przybylko teaches wherein the path extends along a shore, the sensor data relates to variable locations and variable directions of currents in the water, the dangerous condition relates to a longshore currents and rip currents, and the warning identifies at least one attribute of the rip current. (see Przybylko figure 12 and paragraphs “0071”, “0100-0103” and “0195-0197” regarding knowing all the direction of the current and the direction of the hazard to maneuver away from it “With reference now to FIG. 12, an illustration of autonomous vehicles generating information used to identify an event such as a rip current is depicted in accordance with an illustrative embodiment. In this depicted example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may drift in water 1206 along shore 1208 of beach 1210” ”, in addition to “In these illustrative examples, rescue mission 229 may be performed by assets 218 with respect to one or more of individuals 210 on land 206, in water 208, or some combination thereof within recreational water area 204. In other illustrative examples, missions 222 may include warning mission 230. Warning mission 230 may provide warnings or alerts to individuals 210 about potentially unsafe conditions within number of locations 214 in recreational water area 204. These potentially unsafe conditions may include, for example, without limitation, a presence of sharks, jellyfish, rip currents, an oncoming thunderstorm, lightening, hazardous terrain concealed below the surface of the water, hazardous objects below the surface of the water, and other undesirable conditions that may be present in recreational water area 204”, in addition to “With reference now to FIG. 12, an illustration of autonomous vehicles generating information used to identify an event such as a rip current is depicted in accordance with an illustrative embodiment. In this depicted example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may drift in water 1206 along shore 1208 of beach 1210.”).

Regarding claim 3, Przybylko teaches wherein the controller further identifies at least one of a location of the rip current, a variable velocity and a variable direction of the rip current as it moves away from the shore, a variable width of the rip current as it moves away from the shore, a variable depth of the water in the rip current as it moves away from the shore, or a change in dynamic characteristics of the rip current at different distances away from the shore for each occurrence of a rip current along the shore (see Przybylko figure 2 and paragraphs “0072” and “0152-0155” regarding camera is fixed to do a search mission “FIG. 2. In another example, the images may be used to identify currents that may be present in the water 208 in FIG. 2. The images also may be used to identify a presence of wildlife 247 in FIG. 2 such as sharks, jellyfish, or other types of wildlife.”, in addition see Przybylko figure 12 and paragraphs “0071”, “0100-0103”, “0194-0197” and “0204-0211” regarding moving away from the shore and go away from the rip current to help the vessel float away from turbulence of the rip current “For example, autonomous water vehicle 1202 measures current 1212, which has a speed of about 3 meters/second (m/s). Autonomous water vehicle 1204 measures current 1214, which has a speed of about 8 m/s. With the measurement of a current flow of 8 m/s in current 1214, this speed indicates the presence of a rip current in this particular example. This information may be used to generate an event. The event may result in a mission that provides a warning to individuals on beach 1210. In particular, the warning may be that no swimming is allowed in water 1206”, in addition to “With reference now to FIG. 12, an illustration of autonomous vehicles generating information used to identify an event such as a rip current is depicted in accordance with an illustrative embodiment. In this depicted example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may drift in water 1206 along shore 1208 of beach 1210.”).

Regarding claim 4, Przybylko teaches comprising at least one of an audio speaker or a light source, and wherein the controller, when outputting the warning, is further configured to selectively activate the at least one of the speaker or the light source (see Przybylko figure 8 and paragraphs “0162-0168” “In this illustrative example, warning module 800 includes a number of different components. For example, warning module 800 includes global positioning system receiver 802, camera system 804, speaker system 806, and flare system 808. Global positioning system receiver 802 and camera system 804 may be implemented in a manner similar to global positioning system receiver 602 and camera system 604 in FIG. 6”).

Regarding claim 5, Przybylko teaches comprising a transceiver, wherein the controller, when outputting the warning, is further configured to manage the transceiver to forward a message to another device, the message including information about the dangerous condition and the sensor data (see Przybylko paragraphs “0046-0049” and “0162” “As depicted, the information generated by sensors in the sensor system and on the unmanned vehicles is sent as fast as possible without any intentional delays to control station 125. This information is considered to be sent in substantially real-time and is referred to as real-time information. As an example, this information is sent to control station 125 over wireless communications links 126”).

Regarding claim 6, Przybylko teaches wherein the other device is a user device associated with safety personnel (see Przybylko paragraph “0076”),
wherein the controller is further configured to determine changes in the path to track a time-varying trajectory of the dangerous condition based on the sensor data transmitted to the user device but does not explicitly teach wherein the other device is a user device associated with safety personnel, and wherein the controller is further configured to determine changes in the 
However Hanson teaches the path to track a time-varying trajectory (see Hanson abstract and paragraphs “0019-0021” and “0072-0074” regarding tracking the condition of the unmanned vehicle in real time to consider any changes that could happen to the unmanned vehicle over time as explained in figure 17 by tracking a visual map/video feeds in order to avoid any it or act open the “real-time tracking (i.e. Time-varying trajectory) 1710 and video feeds may allow remote operators to control specific unmanned vehicles 100 and to monitor the status of each unmanned vehicle 100 while in mission operation 1720. In another embodiment, human interfaces for remote operators of unmanned vehicles 100 in the form of graphical user interfaces (GUIs), for example and without limitation, may be displayed on human readable devices such as flat screen monitors, tablet devices, and hand held computer and smart phone devices.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko as it has autonomous control systems and a variety of energy sources to enable extended periods of operation, and associated methods. In addition to move the vessel in any direction needed (Hanson paragraphs “0072-0074”).

Regarding claim 7, Przybylko does not explicitly teach wherein the user device includes a touch screen providing a graphical user interface that presents at least a portion of the sensor data and transmits the instructions for a continuous variation in a frequency and a direction of rotation for each thruster independently to result in the path for the vessel to adjust the heading and the speed of the vessel.
However Hanson teaches wherein the user device includes a touch screen providing a graphical user interface that presents at least a portion of the sensor data and a direction of rotation for each thruster independently to result in the path for the vessel (see Hanson abstract, claim 1 and paragraphs “0019-0021”, “0045-0049”, “0061”, “0070” and “0072-0074” regarding showing on a display the sensor data which can be any smartphone or user interface “a propulsion system carried by a portion of the vehicle body to propel the unmanned vehicle” and “real-time tracking 1710 and video feeds may allow remote operators to control specific unmanned vehicles 100 and to monitor the status of each unmanned vehicle 100 while in mission operation 1720. In another embodiment, human interfaces for remote operators of unmanned vehicles 100 in the form of graphical user interfaces (GUIs), for example and without limitation, may be displayed on human readable devices such as flat screen monitors, tablet devices, and hand held computer and smart phone devices.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko as it has autonomous control systems and a variety of energy sources to enable extended periods of operation, and associated methods. In addition to move the vessel in any direction needed (Hanson paragraphs “0072-0074”).
but modified Przybylko does not explicitly teach transmits the instructions for a continuous variation in a frequency and a direction of rotation for each thruster independently to result in the path for the vessel to adjust the heading and the speed of the vessel.
However Kusters teaches transmits the instructions for a continuous variation in a frequency to adjust the heading and the speed of the vessel (see Kusters figures 1-2  abstract and paragraphs “0019-0022” and “0104-0105” regarding directing the ship through the rip current using a radar to facilitate the quick determination of how safely the ship will perform and also filtering each sector (i.e. boundary) to find the best way to move the ship safely “the filtering of first moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a first plurality of sectors in the first portion of the body water to identify portions of the first plurality of sectors that contain waves relevant to forecasting ship motion. Likewise, the filtering of second moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a second plurality of sectors in the second portion of the body water to identify portions of the second plurality of sectors that contain waves relevant to forecasting ship motion.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko to overcome these challenges there is a need for sensing waves in the proximity of the ships and the generation of the resultant ship motion forecasts, then using these motion forecasts to provide detailed timing information for the user to make operational decisions (Kusters paragraphs “0019-0022” and “0104-0105”).

Regarding claim 14, Przybylko teaches detecting by the one or more sensors provided on the board (see Przybylko paragraph “0046” “Sensor 122 and sensor 123 may be part of a sensor system. Further, the sensor system may generate information about individuals 117, individuals 118, and the environment around individuals 117 and individuals 118 in these illustrative examples. Other sensors may be located on satellite 110, unmanned aerial vehicle 112, unmanned aerial vehicle 114, unmanned ground vehicle 115, and unmanned water vehicle 116. These sensors also may generate information about individuals 117 on beach 106 and individuals 118 in water 108”),
conditions in the water along the path (see Przybylko paragraph “0196” “In this illustrative example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may measure water flow. The water flow may be measured by a sensor or may be measured through drifting of autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204”),
determining, based on the conditions detected by the one or more sensors, when a dangerous condition is present in the water (see Przybylko paragraphs “0134” and “0195-0197” “autonomous water vehicle 1202 measures current 1212, which has a speed of about 3 meters/second (m/s). Autonomous water vehicle 1204 measures current 1214, which has a speed of about 8 m/s. With the measurement of a current flow of 8 m/s in current 1214, this speed indicates the presence of a rip current in this particular example. This information may be used to generate an event. The event may result in a mission that provides a warning to individuals on beach 1210. In particular, the warning may be that no swimming is allowed in water 1206”), 
Przybylko teaches outputting a warning of the dangerous condition present in the water (see Przybylko paragraphs “0134” and “0195-0197” “Sensor module 514 is configured to generate information about the environment around autonomous vehicle 500. In particular, number of sensors 518 in sensor module 514 may generate information about the environment around autonomous vehicle 500. Rescue module 516 is configured for use in performing a rescue mission. Rescue module 516 may be configured to perform a search and rescue mission in these illustrative examples. Warning module 521 is configured for use in providing warnings in a warning mission”), but Przybylko does not explicitly teach a method comprising: selectively activating multiple thrusters on a board of a vessel to cause the vessel to travel along a path in water.
However Hanson teaches a method comprising: selectively activating multiple thrusters on a board of a vessel to cause the vessel to travel along a path in water (see Hanson abstract, claim 1 and paragraphs “0012”, “0017” and “0048-0050” regarding keeping the vessel safe by moving the thrusters in the direction needed “a propulsion system carried by a portion of the vehicle body to propel the unmanned vehicle” and “Trim plates may be affixed externally to the vehicle body and may articulate independently and bidirectionally. Forward canards may be affixed externally to the vehicle body and may articulate independently in two directions to achieve maximum roll of the unmanned vehicle. Control position sensors may monitor the position of the rudder, the trim plates, and the forward canards to support physical maneuvering of the unmanned vehicle on land, in the air, on the surface of the water, and below the surface of the water”),
Hanson teaches independently vary at least one of a frequency or a direction of rotation for each of the thrusters to cause the vessel to travel along a desired trajectory in water and independently modifying at least one of the frequency or the direction of rotation for each of the thrusters to (see Hanson abstract, claim 1 and paragraphs “0019-0021”, “0045-0049”, “0061”, “0070” and “0072-0074” regarding showing on a display the sensor data which can be any smartphone or user interface “a propulsion system carried by a portion of the vehicle body to propel the unmanned vehicle” and “In one embodiment, each of the control surfaces 900 may be independently articulated by electric motor actuators 1000 in response to control signals received by that control surface 900 from the control surface control system 930. For example and without limitation, the front canards 905 may articulate independently in two directions for a maximum roll condition, and the rear trim tabs 910 may also articulate bidirectionally.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko as it has autonomous control systems and a variety of energy sources to enable extended periods of operation, and associated methods. In addition to move the vessel in any direction needed (Hanson paragraphs “0012”, “0017” and “0048-0050”).
but modified Przybylko does not explicitly teach continuously and independently modifying at least one of the frequency or the direction of rotation for each of the thrusters to track a trajectory variation and to at least one boundary of the dangerous condition and to measure dynamic characteristics of the dangerous condition as the vessel moves relative to a shore.
However Kusters teaches independently vary at least one of a frequency or a direction of rotation for each of the thrusters to cause the vessel to travel along a desired trajectory (see Kusters figures 1-2  abstract and paragraphs “0019-0022” and “0104-0105” regarding directing the ship through the waves (i.e. rip current) using a radar to facilitate the quick determination of how safely the ship will perform and also filtering each sector (i.e. boundary) to find the best way to move the ship safely and also as the ship is moving through multiple directions for wave motion forecasting “the filtering of first moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a first plurality of sectors in the first portion of the body water to identify portions of the first plurality of sectors that contain waves relevant to forecasting ship motion. Likewise, the filtering of second moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a second plurality of sectors in the second portion of the body water to identify portions of the second plurality of sectors that contain waves relevant to forecasting ship motion.”).
Kusters teaches continuously track a trajectory variation of the dangerous condition and to measure dynamic characteristics of the dangerous condition as the vessel moves relative to a shore (see Kusters figures 1-2, abstract and paragraphs “0019-0022” and “0104-0105” regarding directing the ship through the rip current using a radar to facilitate the quick determination of how safely the ship will perform and also filtering each sector (i.e. boundary) to find the best way to move the ship safely “the filtering of first moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a first plurality of sectors in the first portion of the body water to identify portions of the first plurality of sectors that contain waves relevant to forecasting ship motion. Likewise, the filtering of second moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a second plurality of sectors in the second portion of the body water to identify portions of the second plurality of sectors that contain waves relevant to forecasting ship motion.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of modified Przybylko to overcome these challenges there is a need for sensing waves in the proximity of the ships and the generation of the resultant ship motion forecasts, then using these motion forecasts to provide detailed timing information for the user to make operational decisions (Kusters paragraphs “0019-0022” and “0104-0105”).

Regarding claim 15, Przybylko teaches wherein the path extends along and away from the a shore, the sensor data relates to locations and directions of currents in the water, the dangerous condition relates to an alongshore or a rip current, and the warning identifies at least one attribute of the alongshore or rip current (see Przybylko figure 12 and paragraphs “0071”, “0100-0103” and “0195-0197” regarding knowing all the direction of the current and the direction of the hazard to maneuver away from it “With reference now to FIG. 12, an illustration of autonomous vehicles generating information used to identify an event such as a rip current is depicted in accordance with an illustrative embodiment. In this depicted example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may drift in water 1206 along shore 1208 of beach 1210” ”, in addition to “In these illustrative examples, rescue mission 229 may be performed by assets 218 with respect to one or more of individuals 210 on land 206, in water 208, or some combination thereof within recreational water area 204. In other illustrative examples, missions 222 may include warning mission 230. Warning mission 230 may provide warnings or alerts to individuals 210 about potentially unsafe conditions within number of locations 214 in recreational water area 204. These potentially unsafe conditions may include, for example, without limitation, a presence of sharks, jellyfish, rip currents, an oncoming thunderstorm, lightening, hazardous terrain concealed below the surface of the water, hazardous objects below the surface of the water, and other undesirable conditions that may be present in recreational water area 204”, in addition to “With reference now to FIG. 12, an illustration of autonomous vehicles generating information used to identify an event such as a rip current is depicted in accordance with an illustrative embodiment. In this depicted example, autonomous water vehicle 1200, autonomous water vehicle 1202, and autonomous water vehicle 1204 may drift in water 1206 along shore 1208 of beach 1210.”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Przybylko et al. (US 2014/0111332 A1) in view of Kusters, JR, et al. (US 2019/0161152 A1) in view of Hanson et al. (US 2012/0290164 A1) in view of Rast (US 2004/0056779 A1).
Regarding claim 8, Przybylko teaches map identifying a location of the dangerous condition (see Przybylko paragrph “0071”), But Przybylko does not explicitly teach wherein the other device is a computing device that generates a map identifying a location of the dangerous condition, and wherein the computing device forwards the map to one or more user devices.
However Rast teaches wherein the other device is a computing device that generates a map identifying a location of the dangerous condition, and wherein the computing device forwards the map to one or more user devices (see Rast paragraphs “0237-0240” “The present invention incorporates an interface into the mapping program which allows a user to retrieve information for display on the map from one or more other sources of mapping information. To provide the most standard interface which may be utilized within a variety of mapping programs the items to be shown on the map are preferably represented using a conventional coordinate location (latitude and longitude), with an icon represented as a vector graphic that is scalable to the zoom range of the map and the preferences of the user”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko in order to receive the path from the user interface to easily save the swimmer as it recognize the position of the user device (Rast paragraphs “0237-0240”).

Regarding claim 17, Przybylko teaches map identifying a location of the dangerous condition (see Przybylko paragrph “0071”), But Przybylko does not explicitly teach wherein generating a map identifying a location of the dangerous condition, and forwarding the map to one or more user devices.
However Rast teaches wherein generating a map identifying a location of the dangerous condition, and forwarding the map to one or more user devices (see Rast paragraphs “0237-0240” “The present invention incorporates an interface into the mapping program which allows a user to retrieve information for display on the map from one or more other sources of mapping information. To provide the most standard interface which may be utilized within a variety of mapping programs the items to be shown on the map are preferably represented using a conventional coordinate location (latitude and longitude), with an icon represented as a vector graphic that is scalable to the zoom range of the map and the preferences of the user”), but modified Przybylko does not explicitly teach the map identifying a magnitude and a direction of the dangerous condition at each location of data collection as the vessel moves away from the shore, and the resulting trajectory and the magnitude along the trajectory map with respect to the shoreline.
However Kusters teaches the map identifying a magnitude and a direction of the dangerous condition at each location of data collection as the vessel moves away from the shore, and the resulting trajectory and the magnitude along the trajectory map with respect to the shoreline (see Kusters figures 1-2, abstract and paragraphs “0019-0022” and “0104-0105” regarding directing the ship through the rip current using a radar to facilitate the quick determination of how safely the ship will perform and also filtering each sector (i.e. boundary) to find the best way to move the ship safely “the filtering of first moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a first plurality of sectors in the first portion of the body water to identify portions of the first plurality of sectors that contain waves relevant to forecasting ship motion. Likewise, the filtering of second moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a second plurality of sectors in the second portion of the body water to identify portions of the second plurality of sectors that contain waves relevant to forecasting ship motion.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of modified Przybylko to overcome these challenges there is a need for sensing waves in the proximity of the ships and the generation of the resultant ship motion forecasts, then using these motion forecasts to provide detailed timing information for the user to make operational decisions (Kusters paragraphs “0019-0022” and “0104-0105”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Przybylko et al. (US 2014/0111332 A1) in view of Kusters, JR, et al. (US 2019/0161152 A1) in view of Hanson et al. (US 2012/0290164 A1) in view of Levien et al. (US 2016/0018559 A1). 

Regarding claim 9, Przybylko teaches a location of the vessel  wherein one of the sensors measures a composition of the water, and wherein the controller is further configured to determine when a contaminant is detected in the water.
However Levien teaches wherein one of the sensors measures a composition of the water, and wherein the controller is further configured to determine when a contaminant is detected in the water (see Levien paragraphs “0034-0040” regarding the unmanned vehicle sensing, measuring and collecting samples of the contamination (i.e. determine when a contaminant is detected in the water) “The first unmanned vehicle may be configured to measure and collect the samples, but the samples may be stored in a second or storage unmanned vehicle” and “”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko in order to analyze the water for any contamination for safety reasons (Levien paragraphs “0034-0040”).

Regarding claim 18, Przybylko teaches a location of the vessel when contaminant is detected (see Przybylko paragraphs “0162” and “0192-0193” “As depicted, tracking system 712 may be used to track the location of an object in the water. For example, the object may be a swimmer, a boat, or some other suitable object. Tracking system 712 may deploy one or more tracking buoys into the water. These tracking buoys may use global positioning signals to identify the location of the tracking buoys in the water. These tracking buoys may then generate global positioning system coordinates identifying the location of the tracking buoys and transmit these coordinates to another device”), but Przybylko does not explicitly teach wherein one of the sensors measures a composition of the water, and method further comprises: determining, based on the composition of the water, when a contaminant is present in the water.
However Levien teaches wherein one of the sensors measures a composition of the water, and wherein the controller is further configured to determine when a contaminant is detected in the water (see Levien paragraphs “0034-0040” regarding the unmanned vehicle sensing, measuring and collecting samples of the contamination (i.e. determine when a contaminant is detected in the water) “The first unmanned vehicle may be configured to measure and collect the samples, but the samples may be stored in a second or storage unmanned vehicle” and “”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko in order to analyze the water for any contamination for safety reasons (Levien paragraphs “0034-0040”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Przybylko et al. (US 2014/0111332 A1) in view of Kusters, JR, et al. (US 2019/0161152 A1) in view of Hanson et al. (US 2012/0290164 A1) in view of JOO HO JIN. (KR20150051272A) in view of Tyers (US 2017/0205829 A1).
Regarding claim 10, Przybylko teaches perform a mission to rescue a swimmer (see Przybylko paragraphs “0144”), but Przybylko does not explicitly teach wherein the controller is further configured to: determine, based on sensor data, when a distress swimmer is present is water; and control the thrusters to move the vessel from the path and toward the distressed swimmer.
However Joo teaches wherein the controller is further configured to: determine, based on sensor data, when a distress swimmer is present is water and to move the vessel from the current path and toward the distressed swimmer (see Joo paragraphs “0002”, “0006-0007” and “0020-0023” regarding directing the vessel to save the swimmer “1 to 6, the rescue vessel 1 according to the present invention detects a distress signal generated from a distress person and moves to a position where the distress has occurred unattended to rescue the distress person. The distress signal functions to automatically transmit a location by a position indicator such as a GPS indicating the position of the distress when the distress falls into the water while wearing a safety suit such as a life jacket. Rescue vessel 1 according to the present invention can detect the location indication sent by moving to a position where distress occurred”)), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko in order to rescue these victims, rescue means should be urgently provided to them. For example, lifesaving tubes, lifeboats, and the like are used as rescue means provided to a distress when a distress accident occurs (Joo Paragraphs“0002”, “0006-0007” and “0020-0023”).
but the combination between Przybylko and Joo does not teach via fingertip motions to the touch screen, the frequency and the direction of rotation of each thruster independently.
However Hanson teaches the frequency and the direction of rotation of each thruster independently (see Hanson abstract, claim 1 and paragraphs “0019-0021”, “0045-0049”, “0061”, “0070” and “0072-0074” regarding showing on a display the sensor data which can be any smartphone or user interface “a propulsion system carried by a portion of the vehicle body to propel the unmanned vehicle” and “In one embodiment, each of the control surfaces 900 may be independently articulated by electric motor actuators 1000 in response to control signals received by that control surface 900 from the control surface control system 930. For example and without limitation, the front canards 905 may articulate independently in two directions for a maximum roll condition, and the rear trim tabs 910 may also articulate bidirectionally.”), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko as it has autonomous control systems and a variety of energy sources to enable extended periods of operation, and associated methods. In addition to move the vessel in any direction needed (Hanson paragraphs “0072-0074”).
But Modified Przyblko fails to teach control via fingertip motions to the touch screen.
However Tyers teaches control via fingertip motions to the touch screen, the frequency and the direction of rotation of each thruster independently (see Tyers paragraphs “0005”, “0105” and “0116” regarding keeping the vessel safe by moving the thrusters independently in the direction needed “Upon receiving the targeted location data from the touch screen monitor 1007, the central processing unit 1003 may automatically control at least one drive system of the marine vessel 1001 to steer the marine vessel 1001 into the targeted location, engaging the thrusters 1005A and 1005B and main drive thrusters 1006A and 1006B, while controlling the vessel's steering system if and when required in order to move the marine vessel 1001 on the quickest possible controlled path of travel to the targeted location, as described in greater detail below.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of the modified Przybylko to direct by the central processing unit at least one element of the propulsion system of the marine vessel to move the marine vessel to the targeted location using the mapping. (Tyers paragraphs “0005”, “0105” and “0116”).

Regarding claim 11, Przybylko teaches perform a mission to rescue a swimmer (see Przybylko paragraphs “0144”),But Przybylko does not explicitly teach wherein the flotation device that is provided on the body and is configured to be grabbed or activated by the distressed swimmer when the vessel moves to a location associated with the distress swimmer.
However Joo teaches wherein the flotation device that is provided on the body and is configured to be grabbed or activated by the distressed swimmer when the vessel moves to a location associated with the distress swimmer (see Joo paragraphs “0002”, “0006-0007”, “0020-0023” and “0031” “The drive unit 2 is installed in the main body 3. Accordingly, the driving unit 2 may move the main body 3. The power unit of the drive unit 2 is installed to be inserted into the main body 3. The propeller of the drive unit 2 is installed outside the main body 2. The power transmission mechanism of the drive unit 2 connects the power unit installed inside the main body 2 and the propeller installed outside the main body 2. Thus, the main body 3 can move as the propeller generates the propulsion force by the power unit. The main body 3 may inflate air into a rubber material such as a tube to float on water, or may be formed of a light material such as styrofoam and float on water. However, the main body 3 is not limited thereto, and the main body 3 may float on the water surface. If it is a method or material, it may be formed by other methods or materials”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko in order to rescue these victims, rescue means should be urgently provided to them. For example, lifesaving tubes, lifeboats, and the like are used as rescue means provided to a distress when a distress accident occurs (Joo Paragraphs“0002”, “0006-0007” and “0020-0023”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable in view of Przybylko et al. (US 2014/0111332 A1) in view of Kusters, JR, et al. (US 2019/0161152 A1) in view of Hanson et al. (US 2012/0290164 A1) in view of Tyers (US 2017/0205829 A1).

Regarding claim 16, Przybylko teaches identify at least one of a location of the alongshore or rip current, a velocity of the rip current, a width of the rip current, a depth of the water at the rip current, or a change in the rip current along the different paths (see Przybylko figure 12 and paragraphs “0195-0197” “For example, autonomous water vehicle 1202 measures current 1212, which has a speed of about 3 meters/second (m/s). Autonomous water vehicle 1204 measures current 1214, which has a speed of about 8 m/s. With the measurement of a current flow of 8 m/s in current 1214, this speed indicates the presence of a rip current in this particular example. This information may be used to generate an event. The event may result in a mission that provides a warning to individuals on beach 1210. In particular, the warning may be that no swimming is allowed in water 1206”), but Przybylko does not teach modifying the frequency and direction of rotation of each thrusters independently.
However Hanson teaches teaches modifying the frequency and direction of rotation of each thrusters independently (see Hanson abstract, claim 1 and paragraphs “0019-0021”, “0045-0049”, “0061”, “0070” and “0072-0074” regarding showing on a display the sensor data which can be any smartphone or user interface “a propulsion system carried by a portion of the vehicle body to propel the unmanned vehicle” and “In one embodiment, each of the control surfaces 900 may be independently articulated by electric motor actuators 1000 in response to control signals received by that control surface 900 from the control surface control system 930. For example and without limitation, the front canards 905 may articulate independently in two directions for a maximum roll condition, and the rear trim tabs 910 may also articulate bidirectionally.”), But modified Przyblko fails to teach to cause the vessel to make multiple passes across the alongshore or rip current as the vessel moves away from the shore, and measure at least one of: a velocity variation across the alongshore or rip current at locations as the vessel moves away from the shore, a width variation of the alongshore or rip current at the locations as the vessel moves away from the shore, a depth variation across the alongshore or rip current at the locations as the vessel moves away from the shore, or an angle and a velocity of the alongshore or rip current as the vessel moves away from the shore.
However Kusters teaches to cause the vessel to make multiple passes across the alongshore or rip current as the vessel moves away from the shore, and measure at least one of: a velocity variation across the alongshore or rip current at locations as the vessel moves away from the shore, a width variation of the alongshore or rip current at the locations as the vessel moves away from the shore, a depth variation across the alongshore or rip current at the locations as the vessel moves away from the shore, or an angle and a velocity of the alongshore or rip current as the vessel moves away from the shore (see Kusters figures 1-2  abstract and paragraphs “0019-0022” and “0104-0105” regarding directing the ship through the waves (i.e. rip current) using a radar to facilitate the quick determination of how safely the ship will perform and also filtering each sector (i.e. boundary) to find the best way to move the ship safely and also as the ship is moving through multiple directions for wave motion forecasting “the filtering of first moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a first plurality of sectors in the first portion of the body water to identify portions of the first plurality of sectors that contain waves relevant to forecasting ship motion. Likewise, the filtering of second moment data can comprise filtering based at least in part on wave-feature speed and/or direction for each sector in a second plurality of sectors in the second portion of the body water to identify portions of the second plurality of sectors that contain waves relevant to forecasting ship motion.”),
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of modified Przybylko to overcome these challenges there is a need for sensing waves in the proximity of the ships and the generation of the resultant ship motion forecasts, then using these motion forecasts to provide detailed timing information for the user to make operational decisions (Kusters paragraphs “0019-0022” and “0104-0105”).
but modified Przyblko fails to explicitly teach using at least one of discrete laptop commands or fingertip touch sensor commands.
However Tyers teaches teach using at least one of discrete laptop commands or fingertip touch sensor commands (see Tyers paragraphs “0005”, “0105” and “0116” regarding keeping the vessel safe by moving the thrusters independently in the direction needed “Upon receiving the targeted location data from the touch screen monitor 1007, the central processing unit 1003 may automatically control at least one drive system of the marine vessel 1001 to steer the marine vessel 1001 into the targeted location, engaging the thrusters 1005A and 1005B and main drive thrusters 1006A and 1006B, while controlling the vessel's steering system if and when required in order to move the marine vessel 1001 on the quickest possible controlled path of travel to the targeted location, as described in greater detail below.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of the modified Przybylko to direct by the central processing unit at least one element of the propulsion system of the marine vessel to move the marine vessel to the targeted location using the mapping. (Tyers paragraphs “0005”, “0105” and “0116”).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Przybylko et al. (US 2014/0111332 A1) in view of Kusters, JR, et al. (US 2019/0161152 A1) in view of Hanson et al. (US 2012/0290164 A1) in view of Tyers (US 2017/0205829 A1) in view of JOO HO JIN. (KR20150051272A) in view of Sanchez (WO-2015144947-A1).
Regarding claim 19, Przybylko teaches determining, based on data collected by the sensors, when a distress distressed swimmer is present in the water (see Przybylko paragraphs “0144”), but modified Przybylko does not explicitly teach controlling the vessel based on received command or touch inputs to independently vary at least one of the frequency or the direction of rotation of each of the thrusters to move the vessel toward the distressed swimmer and to maintain a particular position control adjacent to the distressed swimmer so that the distressed swimmer can be assisted with buoyancy support from the vehicle and can be provided with audio instructions for using additional buoyancy devices deployed from the vehicle and determining, based on data collected by the sensors, when a distress swimmer is present is water; and controlling the vessel to move the vessel toward the distressed swimmer.
However Sanchez teaches to move the vessel toward the distressed swimmer and to maintain a particular position control adjacent to the distressed swimmer so that the distressed swimmer can be assisted with buoyancy support from the vehicle and can be provided with audio instructions for using additional buoyancy devices deployed from the vehicle (see Sanchez paragraphs “0014”, “0031” and “0039” Regarding assuring their prompt assistance by their own base microphone “The salvage client subsystem (2) will comprise a video / audio receiver (220) receiving from the active RPAS (4) the image and audio of the on-board camcorder (120). The video / audio receiver 220 is connected to the computer 210 which will display the video stream and provide the sound from the RPAS 4, preferably filtered to reduce the noise of the RPAS 4 engines. Thus, the invention will allow the person at risk to give information of their situation (cramps, hypothermia, wounds,). When the RPAS (4) has a loudspeaker 140 and a wireless sound transmission system 231 the rescuer may communicate with the person in danger of drowning at a distance, instructing them and assuring their prompt assistance by their own base microphone (230)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of modified Przybylko to allow the rescue people to give instructions and relevant information to the person in danger or the rescue personal to guarantee their safety (Sanchez paragraphs “0014”, “0031” and “0039”).
However Joo teaches determining, based on data collected by the sensors, when a distress swimmer is present is water; and controlling the vessel to move the vessel toward the distressed swimmer (see Joo paragraphs “0002”, “0006-0007” and “0020-0023” regarding directing the vessel to save the swimmer “1 to 6, the rescue vessel 1 according to the present invention detects a distress signal generated from a distress person and moves to a position where the distress has occurred unattended to rescue the distress person. The distress signal functions to automatically transmit a location by a position indicator such as a GPS indicating the position of the distress when the distress falls into the water while wearing a safety suit such as a life jacket. Rescue vessel 1 according to the present invention can detect the location indication sent by moving to a position where distress occurred”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of modified Przybylko in order to rescue these victims, rescue means should be urgently provided to them. For example, lifesaving tubes, lifeboats, and the like are used as rescue means provided to a distress when a distress accident occurs (Joo Paragraphs“0002”, “0006-0007” and “0020-0023”).
However the combination between Przybylko, Hanosn and Joo does not explicitly teach to maintain a particular position control adjacent to the distressed swimmer so that the distressed swimmer can be assisted with buoyancy support from the vehicle and can be provided with audio instructions for using additional buoyancy devices deployed from the vehicle.
However Sanchez teaches to maintain a particular position control adjacent to the distressed swimmer so that the distressed swimmer can be assisted with buoyancy support from the vehicle and can be provided with audio instructions for using additional buoyancy devices deployed from the vehicle (see Sanchez paragraphs “0014”, “0031” and “0039” Regarding assuring their prompt assistance by their own base microphone “The salvage client subsystem (2) will comprise a video / audio receiver (220) receiving from the active RPAS (4) the image and audio of the on-board camcorder (120). The video / audio receiver 220 is connected to the computer 210 which will display the video stream and provide the sound from the RPAS 4, preferably filtered to reduce the noise of the RPAS 4 engines. Thus, the invention will allow the person at risk to give information of their situation (cramps, hypothermia, wounds,). When the RPAS (4) has a loudspeaker 140 and a wireless sound transmission system 231 the rescuer may communicate with the person in danger of drowning at a distance, instructing them and assuring their prompt assistance by their own base microphone (230)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of modified Przybylko to allow the rescue people to give instructions and relevant information to the person in danger or the rescue personal to guarantee their safety (Sanchez paragraphs “0014”, “0031” and “0039”).
but Modified Przybylko fails to explicitly teach controlling the vessel based on received command or touch.
However Tyers teaches controlling the vessel based on received command or touch (see Tyers paragraphs “0005”, “0105” and “0116” regarding keeping the vessel safe by moving the thrusters independently in the direction needed “Upon receiving the targeted location data from the touch screen monitor 1007, the central processing unit 1003 may automatically control at least one drive system of the marine vessel 1001 to steer the marine vessel 1001 into the targeted location, engaging the thrusters 1005A and 1005B and main drive thrusters 1006A and 1006B, while controlling the vessel's steering system if and when required in order to move the marine vessel 1001 on the quickest possible controlled path of travel to the targeted location, as described in greater detail below.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of the modified Przybylko to direct by the central processing unit at least one element of the propulsion system of the marine vessel to move the marine vessel to the targeted location using the mapping. (Tyers paragraphs “0005”, “0105” and “0116”).

Regarding claim 20,  Przybylko teaches determining, based on the sensor data, a location of the distressed swimmer (see Przybylko paragraphs “0144”), but Przybylko does not explicitly teach determining, based on the sensor data, a location of the distressed swimmer; and forwarding information identifying the location of the distressed swimmer to a safety official.
However Joo forwarding information identifying the location of the distressed swimmer to a safety official (see Joo paragraphs “0002”, “0006-0007” and “0020-0023” “1 to 6, the rescue vessel 1 according to the present invention detects a distress signal generated from a distress person and moves to a position where the distress has occurred unattended to rescue the distress person. The distress signal functions to automatically transmit a location by a position indicator such as a GPS indicating the position of the distress when the distress falls into the water while wearing a safety suit such as a life jacket. Rescue vessel 1 according to the present invention can detect the location indication sent by moving to a position where distress occurred”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Water Area Management System of Przybylko in order to rescue these victims, rescue means should be urgently provided to them. For example, lifesaving tubes, lifeboats, and the like are used as rescue means provided to a distress when a distress accident occurs (Joo Paragraphs“0002”, “0006-0007” and “0020-0023”).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665                                                                                                                                                                                             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666